DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              KAREN PERKO,
                                Appellant,

                                    v.

       STATE FARM MUTUAL AUTOMOBILE INSURANCE CO.,
                         Appellee.

                              No. 4D16-0641

                              [July 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. 2005-16050 (07).

   Kenneth J. McKenna of Dellecker Wilson King McKenna Ruffier & SOS,
a LLP, Orlando, for appellant.

   Warren B. Kwavnick of Cooney Trybus Kwavnick Peets, PLC,
Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and CYNAMON, ABBY, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.